*43ON APPLICATION POR REHEARING.
Per Curiam;
His Honor
John St. Paul Judge.
Plaintiff asks for a rehearing heoause (quoting from the '.'brief), "This was a rule to cancel a mechanics lien against the mortgaged property. The lien was olaimed under a contraot with _t££. ownerjrf of the property. The oourt was asked to decide whether there was a iien, and both sides conceded this was the issue „ Your Honors have decided a wholly different question, as is evidenced # by the qyllabus of the opinion, x x x x The American Browing CO. was not a party to this contraot, although the court has unconditionally made the statement that it was. x x x x"
The first paragraph of our syllabus reads; "As between •parties to a contract, registry thereof is not requiredj"jln support of which we cited C. C. 3274
'lie did state that "plaintiff was a party to the contract," and we made that statement upon the unoontradioted testimony of the Claimant (Bendishh, p„ 13 and again p. 3) that the contraot was faddressed to the Brewery", that the Brewery through its Secretary, "had a copy of it." This contraot was signed by Bendisoh and by Artiques, and was sent to the ###### Brewery for signature by it, because (in the language of the brief) the Brewery "had an interest as a mortgagee in seeing that the contraot Tray’cotipleted". and because it had collected, or was about to collect from the underwriters, the cost of the very repairs to be made by Bendisoh. If the Brewing Comparer did not sign the contraot, it »«- only an oversight, and its signature thereto was wholly unnecessary when it permitted the work to go on under that contract.
*44Por Bendish had a right to hallara, and did heliara, that the inauranoe mousy viao to ha used to pay the repairs whioh ha was about to make, for the benefit and with the knowledge of the Brewery,
Hor was that belief unfounded, for according to the mcontradioted testimony of Artigues the Brewery collected $1596 of insurance, according to the testimony of Boulet only ‡1000 was imputed to the open aocount, and the note and pleadings show that the balance of $295 was not lnputed on this laBt account. So that the $295^flllfíHfrM»as therefore never imputed to either aocount, but held apart for soma purpose whioh could be none other than the payment of this claim.
We think these circumstances warrant the finding of an implied (if not express) promise on the part of plaintiffto pay Bendisoh for the work, out of the money collected from the insurance company for that purpose, and hence plaintiff "was a party to the contract”.
The question "whose credit wa3 pledged” on a contract, iB one depending on the particular circumstances of each casa. $té Campbell vs Hicholaon, 12 Rob 428.
Rehearing refused.
New Orleans La, January 12th, 19120